Opinion op the Court by
Judge Robertson:
The return of nulla bona and that of not sold for want of bidders, for the land afterwards levied on, resulting from the embarrassment of the legal title by a lien asserted on it, gave to the *675court of equity ancillary jurisdiction to clear the title'and subject the land to sale for a fair price in satisfaction of the judgments; and it was not material to the appellant whether the creditor claiming the lien had an available right to it or not. The question of priority in the distribution of the proceeds concerned the creditors alone, and all of them seem satisfied.

Harrison, for appellant.


Polk, for appellees.

Wherefore, the judgment is affirmed.